DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 16-21, 23-25 and 29-32 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
New claim 32 was previously recited in claim 25; thus, this limitation is rejected for the same reasons as previously explained in the Non-Final Office Action.

Objections to Drawings - Maintained
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they include the following reference character(s) not mentioned in the description: 20 in Figures 1 and 3. Corrected drawing sheets in compliance with 37 CFR 1.121 (d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121 (b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d)  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
	Response to Arguments
	The Office is not persuaded of error by Applicants’ argument in the Reply filed 08/16/2021 that “reference numeral 20 is referred to on page 12, line 12 of the specification as filed (paragraph [0047] of the published application) in describing the optical unit 20” because page 12, line 12 is blank/empty line (see below).  Furthermore, the specification never references an optical unit 20.  Thus, this objection is maintained.

    PNG
    media_image1.png
    554
    1023
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 16-17, 19-21, 23-25 and 32 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ROMANO (US 2018/0126649, effective filing date 11/07/2016).
	As to claim 16, ROMANO teaches an apparatus for producing a three-dimensional work piece, the apparatus comprising:
- a process chamber 107 accommodating a carrier 106 for receiving a raw material powder (Figs. 1, 8, 12, 13),
- an irradiation device 121/120/821/822 for selectively irradiating electromagnetic or particle radiation onto the raw material powder on the carrier in order to produce a work piece made of said raw material powder by an additive layer construction method (Figs. 1, 8, 12, 13),

- a gas inlet (FIG . 8 , 840 , 842 , FIG . 9 , 940 ,FIG . 12 , 1235 , FIG . 13 , 1330) for supplying gas to the process chamber and a gas outlet (955) for discharging gas from the process chamber which are configured to generate a protective gas stream in the process chamber for protecting the transmission element from being
contaminated by impurities present in the process chamber (Figs. 8, 9, 12, 13 and paras. 0255-56, 0261, 0266, 0273), wherein the gas inlet comprises a panel-shaped, gas permeable, porous component provided with randomly distributed openings and forming a gas inlet area of the gas inlet, wherein the panel-shaped gas permeable, porous component of the gas inlet is arranged in a first side wall of the process chamber, the first side wall of the process chamber being arranged opposed to a second side wall of the process chamber accommodating the gas outlet (wall inlet can include filter, screen, perforated plate made of any materials such as composite, fiber, polymer, mesh, polymeric; paras. 0261, 0271, 0275 and Figs. 7, 10, 22, 32).
	As to claim 17, ROMANO teaches wall inlet can include filter, screen, perforated plate made of any materials such as composite, fiber, polymer, mesh, polymeric (paras. 0261, 0271, 0275 and Figs. 7, 10, 22, 32).
	As to claim 19, ROMANO teaches porosity of 20-90% (para. 0261).
	As to claim 20, ROMANO teaches a plurality of sections with different flow resistances (altering various openings by opening and closing, changing depths, lengths, etc. to change gas stream dynamics; paras. 0256-61).

	As to claims 16, 23-25 and 32, ROMANO teaches multiple gas inlets to allow gas flow across both the build platform and the window (paras. 0255-61 and Figs. 8, 9, 12, 13); a control unit (paras. 0002, 0009, 0010, 0020, 0261); and differing cross-sectional areas (para. 0261).
	Response to Arguments
	The Office is not persuaded of error by Applicants’ argument in the Reply filed 08/16/2021 because “a panel-shaped, gas permeable, porous component provided with randomly distributed openings” is indistinguishable from ROMANO; and ROMANO in fact teaches openings below “panel-shaped, gas permeable, porous component of the gas inlet.”  Applicants argue that “[w]hile Fig. 9 shows a wall having multiple openings, these multiple openings are not randomly distributed.”  Applicants fail to define “randomly distributed” in the claims such that any distribution of openings reads on this phrase.  The phrase “randomly distributed” only describes how the openings are intended to be made and does not provide any specific size, location, spacing, etc. of the openings.  Furthermore, any design using random distribution includes the possibility of equal spacing, size, etc. of the openings because randomly designed openings can randomly lead to equal spacing, size, etc. due to probability (e.g. random distributor allows for all possibilities of opening sizes, shapes, spacing, etc.).  Even with this broad interpretation, an ordinarily-skilled skilled artisan would understand that a wall inlet that can include filter, screen, perforated plate made of any materials such as composite, fiber, polymer, mesh, or polymeric materials also includes materials such as fibers or mesh that are randomly distributed to yield randomly distributed openings (see paras. 0261, 0271, 0275 and average pore size.  Finally, ROMANO even teaches “non-evenly spaced” holes in openings (Fig. 10D and para. 0261, for example), which is another interpretation of the claimed “panel-shaped, gas permeable, porous component provided with randomly distributed openings” in the gas inlet/opening.  Thus, ROMANO in fact teaches “a panel-shaped, gas permeable, porous component provided with randomly distributed openings” either under a narrow interpretation of “randomly distributed openings” or a broad interpretation of “randomly distributed openings.”
	Applicants also argue that “a further gas inlet opening arranged underneath this wall is not provided in the arrangement of Fig. 9.”  However, the claims do not require an opening under the side wall; rather, “underneath the panel-shaped, gas permeable, porous component of the gas inlet.”  ROMANO teaches inlet/opening 840/1252/1255 below gas inlet/openings 840/1250 with “panel-shaped, gas permeable, porous component” (Figs. 8, 9, 12, 13, for example).  
	As to new claim 32, ROMANO teaches a “dispersion unit” in second portion 840 of channel 844 leading to opening in sidewall as broadly claimed which encompasses anything that disperses (distribute, spread) something (Figs. 7, 10, for example).  In other words, the opening can include both a wall inlet that can include filter, screen, perforated plate made of any materials such as composite, fiber, polymer, mesh, polymeric includes materials such as fibers or mesh and “dispersion unit” in Figures 7 and 10.
	In sum, the rejection is maintained because Applicants fail to claim structural features distinguishable from ROMANO.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 18-19 and 29-30 are rejected under 35 U.S.C. § 103 as being unpatentable over ROMANO in view of BRUCK (US 2015/0125335).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar stainless steel porous diffusers for the diffusers of ROMANO in order to similarly achieve diffusion of gas stream for laminar flow with a reasonable expectation of success.
As to claim 16, ROMANO teaches the elements of this claim as explained above.
ROMANO does not explicitly teach wherein the panel-shaped, gas permeable, porous component of the gas inlet is made of a material including stainless steel, bronze, titanium and/or a nickel-based alloy (claim 18); panel-shaped, gas permeable, porous component of the gas inlet has a porosity between 20% and 90% and/or a pore size between 1 μm to 10 μm (claim 19); fibrous web (claim 29); or porosity 40% (claim 30).
However, BRUCK demonstrates that such a feature was routinely used with powder 3D printing with success in order to diffuse protective gas streams just like in ROMANO.  BRUCK teaches “A diffuser plate 19 is provided to separate the plenum 17 from bed 14 and generally uniformly distributes the fluidizing gas in the chamber 12. An example of such diffuser plate is 20 micron, 46 percent porosity, 3 mm (⅛ inch) thick, sintered sheet material of type 316L stainless steel available from Mott Corporation.” (para. 0021).  A skilled artisan would have 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar stainless steel diffusers for the diffusers of ROMANO with a reasonable expectation of success.

Claim 31 is rejected under 35 U.S.C. § 103 as being unpatentable over ROMANO in view of CHANCLON-FERNANDEZ (US 2019/0105835, effective filing date 10/27/2016).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar metal foam filters for the filters of ROMANO in order to similarly achieve diffusion of gas stream for laminar flow with a reasonable expectation of success.
As to claims 16-17, ROMANO teaches the elements of this claim as explained above.
ROMANO does not explicitly teach wherein the panel-shaped, gas permeable, porous component of the gas inlet comprises a metal foam.
However, CHANCLON-FERNANDEZ demonstrates that such filters were known options in the 3D printing art.  CHANCLON-FERNANDEZ teaches a gas filter that diffuses gas in 3D printers, and which can be metal foam (para. 0053).  A skilled artisan would have been motivated to substitute this familiar filter for the filters of ROMANO to achieve the same purpose.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar metal foam filters for the filters of ROMANO with a reasonable expectation of success.
	Response to Arguments
The Office is not persuaded of error by Applicants’ argument in the Reply filed 08/16/2021 because Applicants do not separately argue the obviousness rejections; thus, the obviousness rejections are maintained because the response to arguments above under anticipation rejections applies to the obviousness rejections, too.

Potential Allowable Subject Matter (Not Currently Claimed)
	The 3D printer of Figure 3 is allowable.  Specifically, the prior art fails to teach or suggest the following configuration of the gas inlet 26, panel-shaped, gas permeable, porous component 36, further gas inlet 42, and second flow cross-section 54 that is larger than the first flow cross-section 52, wherein the second portion comprises a dispersion unit 56 (“a disc-shaped baffle plate”; spec. pg. 10): 

    PNG
    media_image2.png
    481
    627
    media_image2.png
    Greyscale


Prior Art


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743